Title: To George Washington from Henry Knox, 6 June 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  6th June 1794
               
               The letter to General Wayne herewith submitted being of great importance I concluded it ought not to be transmitted until you had full time to consider its contents, and to approve or disapprove the same or direct alterations therein.  Opportunities will occur in the beginning of next week for its transmission. I have the honor to be respectfully your Obedient Servant
               
                  H. Knox
               
            